


Exhibit 10.1
AMENDMENT NO. 2
TO
CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of December 16, 2014 (this
“Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the
“Company”), TO-RICOS, LTD., a Bermuda company, TO-RICOS DISTRIBUTION, LTD., a
Bermuda company (collectively, the “Borrowers”), the various Subsidiaries (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I) of the Company parties hereto, the
various financial institutions parties hereto (collectively, the “Lenders”), and
COBANK, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of August 7, 2013, as amended prior to the date
hereof (the “Existing Credit Agreement”), and the other Loan Documents;
WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Credit Agreement be amended as herein provided; and
WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Amended Credit Agreement” means the Existing Credit Agreement as amended by
this Agreement as of the Effective Date.
“Borrowers” is defined in the preamble.
“Company” is defined in the preamble.
“Effective Date” is defined in Section 5.1.
“Existing Credit Agreement” is defined in the first recital.




--------------------------------------------------------------------------------




“Lenders” is defined in the preamble.
SECTION 1.2. Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.
ARTICLE II
AMENDMENTS
Effective on (and subject to the occurrence of) the Effective Date:
SECTION 2.1. Section 2.01(b) of the Existing Credit Agreement is amended by
changing reference therein from “December 28, 2014” to “April 15, 2015”.
SECTION 2.2 Section 2.09(a)(iii)(A) of the Existing Credit Agreement is amended
by changing reference therein from “December 28, 2014” to “April 15, 2015”.
SECTION 2.3. The first sentence of Section 2.11(b) of the Existing Credit
Agreement is amended and restated in its entirety as follows:
“Beginning on July 15, 2015 and continuing on the 15th day of each October,
January, April and July thereafter, the Borrowers shall repay 1.875% of the
aggregate outstanding principal amount of the Delayed Draw Term Loans that are
outstanding on April 15, 2015.”
ARTICLE III
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make the amendments provided for in Article
II, each Borrower hereby (a) represents and warrants that (i) each of the
representations and warranties of the Loan Parties contained in the Existing
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the date hereof, except that such representations
and warranties (A) that relate solely to an earlier date shall be true and
correct in all material respects as of such earlier date and (B) shall be true
and correct in all respects to the extent they are qualified by a materiality
standard and (ii) no Default or Event of Default has occurred and is continuing;
and (b) agrees that the incorrectness in any respect of any representation and
warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, each Borrower hereby (x)
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents and hereby agrees that it remains unconditionally liable to
the Administrative Agent and the Lenders in accordance with the respective
terms, covenants and conditions set forth in the Loan Documents, and all the
Collateral thereto in favor of the Administrative Agent (for the benefit of the
Lender Parties) continues unimpaired and in full force and effect, and (y)
waives all defenses, claims, counterclaims, rights of recoupment or set-off
against any of its Obligations.
ARTICLE IV
ACKNOWLEDGMENT OF SUBSIDIARIES
By executing this Agreement, each Subsidiary of the Company that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Credit Agreement shall refer to the Existing Credit
Agreement after giving effect to this




--------------------------------------------------------------------------------




Agreement. Without limiting the foregoing, each such Subsidiary waives all
defenses, claims, counterclaims, rights of recoupment or set-off with respect to
any of such Subsidiary’s Obligations.
ARTICLE V
CONDITIONS TO EFFECTIVENESS; EXPIRATIONS
SECTION 5.1. Effective Date. This Agreement shall become effective (the
“Effective Date”) when the conditions set forth in this Section have been
satisfied.
SECTION 5.1.1 Execution of Agreement. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered on behalf of
the Borrowers, each of the Subsidiaries of the Company parties to the Existing
Credit Agreement and each Lender and Voting Participant with a Delayed Draw Term
Loan Commitment as of the Effective Date.
SECTION 5.1.2 Representations and Warranties. The representations and warranties
made by the Borrowers pursuant to Article III as of the Effective Date shall be
true and correct.
SECTION 5.2. Expiration. If the Effective Date has not occurred on or prior to
10:00 a.m. (New York, New York time) on December 26, 2014, the agreements of the
parties contained in this Agreement shall terminate immediately on such date and
without further action.
ARTICLE VI
MISCELLANEOUS
SECTION 6.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.
SECTION 6.2 Loan Document Pursuant to Amended Credit Agreement. This Agreement
is a Loan Document executed pursuant to the Amended Credit Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Credit Agreement and each
other Loan Document shall remain unamended or otherwise unmodified and in full
force and effect.
SECTION 6.3. Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of any Borrower or any other Loan Party which would require the consent of
any of the Lenders under the Existing Credit Agreement or any other Loan
Document.
SECTION 6.4. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
SECTION 6.5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 6.6. Further Assurances. The Borrowers shall execute and deliver, and
shall cause each other Loan Party to execute and deliver, from time to time in
favor of the Administrative Agent and the Lenders, such documents, agreements,
certificates and other instruments as shall be necessary or advisable to effect
the purposes of this Agreement.




--------------------------------------------------------------------------------




SECTION 6.7. Costs and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of legal counsel for the Administrative Agent, that are incurred
in connection with the execution and delivery of this Agreement and the other
agreements and documents entered into in connection herewith.
SECTION 6.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
SECTION 6.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 6.10. Entire Agreement. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.


[Signature pages follow]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
BORROWERS:


PILGRIM’S PRIDE CORPORATION
By:
/s/ Kiersten Sommers
Name:
Kiersten Sommers
Title:
Secretary

TO-RICOS, LTD.
By:
/s/ Kiersten Sommers
Name:
Kiersten Sommers
Title:
Secretary

TO-RICOS DISTRIBUTION, LTD.
By:
/s/ Kiersten Sommers
Name:
Kiersten Sommers
Title:
Secretary

OTHER LOAN PARTIES:


PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC.
By:
/s/ Kiersten Sommers
Name:
Kiersten Sommers
Title:
Secretary

ADMINISTRATIVE AGENT:
COBANK, ACB,
as Administrative Agent
By:
/s/ Zachary Carpenter
Name:
Zachary Carpenter
Title:
Vice President

LENDERS:
COBANK, ACB,
as Lender and as Swingline Lender
By:
/s/ Zachary Carpenter
Name:
Zachary Carpenter
Title:
Vice President

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as Lender
By:
/s/ Steve Gilbert
Name:
Steve Gilbert
Title:
Executive Director

By:
/s/ Michalene Donegan
Name:
Michalene Donegan
Title:
Executive Director

BANK OF MONTREAL,
as Lender
By:
/s/ Philip Langheim
Name:
Philip Langheim
Title:
Managing Director





--------------------------------------------------------------------------------






ING CAPITAL LLC, as Lender
By:
/s/ Dan Lamprecht
Name:
Dan Lamprecht
Title:
Managing Director

By:
/s/ W. Leroy Startz
Name:
Leroy Startz
Title:
Director

BANK OF AMERICA, N.A. , as Lender
By:
/s/ Natalie Woods
Name:
Natalie Woods
Title:
SVP

THE BANK OF NOVA SCOTIA, as Lender
By:
/s/ Rafael Tobon
Name:
Rafael Tobon
Title:
Director

SOCIÉTÉ GÉNÉRALE, as Lender
By:
/s/ Cliff A. Niebling
Name:
Cliff A. Niebling
Title:
Managing Director

By:
/s/ Lina A. Garcia
Name:
Lina A. Garcia
Title:
Director

U.S. BANK NATIONAL ASSOCIATION, as Lender
By:
/s/ Harry J. Brown
Name:
Harry J. Brown
Title:
Vice President





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
By:
/s/ Jeffry S. Millican
Name:
Jeffry S. Millican
Title:
Vice President

JPMORGAN CHASE BANK, N.A. , as Lender
By:
/s/ Odette Smalley
Name:
Odette Smalley
Title:
Vice President

FIFTH THIRD BANK, as Lender
By:
/s/ Amalia Deasy
Name:
Amalia Deasy
Title:
Officer

BRANCH BANKING AND TRUST COMPANY, as Lender
By:
/s/ Bradford F. Scott
Name:
Bradford F. Scott
Title:
Senior Vice President

1st FARM CREDIT SERVICES, FLCA, as Voting Participant
By:
/s/ Lee Fuchs
Name:
Lee Fuchs
Title:
Vice President, Capital Markets Group

AgFirst Farm Credit Bank, as Voting Participant
By:
/s/ Matt Jeffords
Name:
Matt Jeffords
Title:
Vice President





--------------------------------------------------------------------------------




American AgCredit, FLCA, as Voting Participant
By:
/s/ Bradley K. Leafgren
Name:
Bradley K. Leafgren
Title:
Vice President

Badgerland Financial, FLCA, as Voting Participant
By:
/s/ Kenneth H. Rue
Name:
Kenneth H. Rue
Title:
VP, Capital Markets

Farm Credit West, FLCA, as Voting Participant
By:
/s/ Robert Stornetta
Name:
Robert Stornetta
Title:
Vice President

Farm Credit Mid-America, FLCA, as Voting Participant
By:
/s/ Tabatha Hamilton
Name:
Tabatha Hamilton
Title:
Assistant Vice President Capital Markets

FARM CREDIT BANK OF TEXAS, as Voting Participant
By:
/s/ Alan Robinson
Name:
Alan Robinson
Title:
Vice President

Farm Credit Services of America, FLCA, as Voting Participant
By:
/s/ Ben Fogle
Name:
Ben Fogle
Title:
Vice President





--------------------------------------------------------------------------------




Frontier Farm Credit, as Voting Participant
By:
/s/ Tamara L. Birkbeck
Name:
Tamara L. Birkbeck
Title:
Vice President

GreenStone Farm Credit Services, ACA/FLCA, as Voting Participant
By:
/s/ Alfred S. Compton, Jr.
Name:
Alfred S. Compton, Jr.
Title:
SVP/Managing Director

NORTHWEST FARM CREDIT SERVICES, FLCA, as Voting Participant
By:
/s/ Carol L. Sobson
Name:
Carol L. Sobson
Title:
Vice President









